I am unable to agree with the majority opinion, because, under the system of Code pleading, our statutes specifically authorize the joining of causes to avoid a multiplicity of suits, which enactment was undoubtedly for the benefit, convenience, and economy of litigants, and is in full accord with the reformed system of procedure. Section 2371, 1919 Revised Code.
The plaintiff seeks to recover a judgment against the two named defendants. On account of the conversion of its security, a certain automobile, the plaintiff has pleaded that one of the defendants took possession of the automobile and converted the same to its own use, and that it was resold by said defendant to the other defendant, who converted the same to its own use. Looking at this action from the standpoint of the plaintiff, it seems clear that it is trying to recover for the value of its security from whomever may have converted the property to their own use. Finding that where two parties have converted the same property, may the two parties be joined as defendants? I am of the opinion that they can.
Section 47, under the title of "Trover," 26 R.C.L. 1136, states the rule as follows: "A mortgagee of chattels, with a present right of possession, may maintain trover against a wrongdoer for the conversion of the mortgaged property. The same is true of the assignee of such mortgagee. So also, where the mortgagee is given the right to take possession upon the removal or sale of the property, its removal or sale constitutes a conversion for which the mortgagee may bring trover."
The facts as pleaded would indicate that the parties defendant aided and assisted each other in disposing of the property, and are subject to the following rule of law, found in § 4, 38 Cyc. 2054: "Every person is liable in trover who personally or by agent commits an act of conversion, or who participates by instigating, aiding, or assisting another, or who benefits by its proceeds in whole or in part."
As tort-feasors, the defendants would be amenable to the rule of law laid down in subdivision (b) of § 4, 38 Cyc. 2055: "A joint conversion is the single concerted act of several persons, or the result of the acts of several persons which, although separately committed, all tend to the same end." *Page 288 
The above is supported by a New York case, Kilmer v. Hutton et al., 131 A.D. 625, 116 N.Y.S. 127, holding, in effect, that where property is converted by one and afterwards delivered to another, trover lies against both. The Supreme Court of Alabama, in Pippin v. Farmers' Warehouse Co. et al., 167 Ala. 162, 51 So. 882, 884, said: "If the cotton was converted by the wrongful act of one (and the agreed statement of facts showed this) co-operating with the other defendant, who had notice of the plaintiff's rights, a joint action for the wrongful act might be maintained against both of them. Powell v. Thompson, 80 Ala. 51."
The recent case of Mosby v. Manhattan Oil Co. (C.C.A.)52 F.2d 364, indicates that there is respectable authority to the effect that a joint action will lie against two or more tort-feasors jointly. That is the view of the Kansas high court, and which decision receives support in several other jurisdictions. I believe that the line of authorities permitting the joining of defendants in a case such as the case at bar is highly desirable and is permissible under our existing statutes relating thereto.